Citation Nr: 0520113	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  96-45 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from October 1947 to October 
1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1996 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO, in pertinent part, denied entitlement 
to service connection for hypertension.

The Board remanded the claim in November 2000 for additional 
development.  In a June 2002 supplemental statement of the 
case (SSOC) the RO again denied entitlement to service 
connection for hypertension.  The case was returned to the 
Board for appellate review.  

In October 2002, the Board undertook development under 
promulgated regulations which gave the Board the discretion 
to perform internal development in lieu of remanding the case 
to the agency of original jurisdiction (AOJ).  See 38 C.F.R. 
§ 19.9(a)(2) (2002).

The veteran was notified in January 2003 that the Board was 
developing additional evidence concerning his appeal and 
requesting information from the veteran.  He submitted 
additional information regarding treatment for his 
hypertension.  He was notified in May 2003 that the Board was 
requesting medical information.  

However, the U.S. Court of Appeals for the Federal Circuit 
later invalidated the aforementioned development regulation, 
in part because it allowed the Board to consider additional 
evidence that was not first considered by the AOJ.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Thus, the Board remanded the 
veteran's case to the RO in November 2003 so that initial 
consideration of any additional evidence obtained by the 
development of the claim would be by the agency of original 
jurisdiction.

In an SSOC issued in November 2004, the RO again denied 
entitlement to service connection for hypertension.  The case 
has been returned to the Board for further appellate review.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's 
hypertension either had its onset in service or pre-existed 
service and was permanently worsened therein, or that 
hypertension was manifested to a degree of 10 percent or more 
within one year after separation from service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
appellant's active military service, nor may hypertension be 
presumed to have been incurred in or aggravated by such 
service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

Although in the July 1996 rating decision the claim of 
entitlement to service connection for hypertension was denied 
on the merits, during the appellate process, in the November 
1999 rating decision, the claim was denied on the basis that 
a well-grounded claim had not been submitted.  After 
enactment of the VCAA, the RO considered the case in June 
2002, on the basis of all the evidence of record.  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The regulatory amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective on August 29, 2001.  

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).  We are aware 
that in Pelegrini, cited above, the Court of Appeals for 
Veterans Claims (Court) stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below. 

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran's claim received in 
April 1996 did not include a claim for hypertension.  He was 
afforded a VA Compensation and Pension (C&P) general medical 
examination, at which time he gave a history of having been 
diagnosed with hypertension in service.  A diagnosis of 
essential hypertension was made.  The initial rating decision 
wherein service connection for hypertension was denied was 
issued in July 1996.  This was prior to the enactment of the 
VCAA.  In a case, as here, where notice was not mandated at 
the time of the initial AOJ decision, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3159(b)(1), because an 
initial AOJ adjudication had already occurred.   See 
Pelegrini, supra.

In addition, the July 1996 rating decision denied entitlement 
to service connection for hypertension, and the veteran 
included this issue in his notice of disagreement.  In 
VAOPGCPREC 8-2003, cited above, the VA General Counsel, 
citing the PVA case, supra, reasoned that there is nothing in 
the language of 38 U.S.C.A. § 5103, or in the VCAA's 
legislative history, indicating Congressional intent to 
require VA to give section-5103(a) notice when VA receives an 
NOD which relates to a "downstream element" of a claim, 
e.g., an earlier effective date or the particular disability 
evaluation assigned to the service-connected disability.  The 
General Counsel's rationale was that an NOD is not received 
at the beginning of the claim process, but is the means by 
which a claimant who is dissatisfied with VA's decision on a 
claim initiates an appeal to the Board.  The General 
Counsel's rationale is also applicable to this instance, 
where the veteran has not included an issue in his claim but 
the issue is included in a rating decision; an NOD is the 
means by which a claimant who is dissatisfied with VA's 
decision on a claim initiates an appeal to the Board.  

The veteran expressed his disagreement with the denial of his 
claim, and a statement of the case (SOC) issued in September 
1996 contained the pertinent regulations and notification as 
to what the evidence must show in order to substantiate his 
claim for service connection.  

In December 2000 the veteran was notified that he had the 
right to submit additional evidence and argument relating to 
the issue before the Board.  If he had additional evidence, 
he was to submit it as soon as possible.  If he wished VA to 
obtain other evidence, he was to furnish specific identifying 
information for all private health care providers.  If he had 
been treated at a VA medical facility, he was to furnish the 
location and approximate dates of treatment.  

With regard to the duty to notify in this instance, the RO 
sent letters in May 2001 and April 2002 which notified the 
appellant of the provisions of the VCAA and the potential 
effect of the legislation on his claim regarding entitlement 
to service connection for hypertension.  

After the passage of the VCAA, the proper subsequent VA 
process, in this case consisting of subsequent RO 
adjudicative actions, a VCAA notification letter, development 
letters, and the Board remands, afforded the appellant a 
meaningful opportunity to participate effectively in the 
processing of his claim.  See Mayfield v. Nicholson, supra.

The Board therefore believes that appropriate notice has been 
provided in this case.  The notices properly conveyed the 
essence of the regulation.  They complied with the three 
statutory notice elements, and were in substantial compliance 
with the fourth notice element, as set forth in 38 C.F.R. 
§ 3.159(b)(1).  The letters gave notice of VA's desire to 
obtain additional information and evidence supporting and 
substantiating the claim.  Furthermore, the SSOC issued in 
June 2002 also contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  The Board 
therefore believes that appropriate notice has been provided 
in this case.  See Mayfield, supra, slip op. a 27, holding 
that all relevant VA communications must be considered when 
determining whether adequate notice has been provided.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c).  Neither the veteran nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The veteran 
has been afforded a VA medical examination and a medical 
opinion has been secured.  In reply to the SSOC dated in 
November 2004, the veteran wrote in November 2004 that the 
evidence in VA's possession spoke for itself.  He was aware 
that it was hard to determine a link between his hypertension 
and his service during the Cuban missile crisis, but his 
physician had stated that more likely than not his 
hypertension was related to this period of service.  He did  
not provide, however, any medical evidence from this 
physician, nor identifying information such that VA could 
assist in obtaining the information.  Furthermore, in the 
same statement the veteran asked that the evidence be 
reviewed and his case be forwarded to the Board.  

The Board therefore concludes that the notifications received 
by the appellant adequately complied with the four elements 
of the requisite notice under the provisions of VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).    

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to him claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.


II.  Factual background

Service medical records show that at his enlistment 
examination in October 1947 the veteran's blood pressure was 
146/70.  The veteran was seen in March, April and May 1955 
for nervousness, and was prescribed phenobarbital.  In July 
1955 the veteran complained of nervous spells which he stated 
had begun when he was on Guam.  He said he had started 
treatment on phenobarbital while on Guam but it didn't work.  
He then took some red capsules, which made him feel happy.  
He had been on phenobarbital since his return in January 
1955.  Since July 4th he had been feeling very bad.  His 
blood pressure was 100/60.  The impression was anxiety.  He 
had been referred to the psychiatric service for evaluation 
because of difficulty in breathing, constriction of his 
throat when swallowing, panic reaction, and fear that some 
catastrophe was about to happen.  The examiner noted that the 
onset of the severest symptoms began in January of 1955 when 
the veteran returned from Guam.  He had been on 
phenobarbital, but this had been of no avail to him.  The 
diagnosis was anxiety reaction, chronic and moderate.  

An electrocardiogram in May 1966 was within normal limits, 
and the veteran's blood pressure was 130/82.

At his retirement examination in June 1967, the examiner 
noted that the veteran had depression and nervous trouble, 
due to personal problems and job situation, which previously 
had been medically treated but had not been recently treated.  
The examiner indicated that there were were no complications 
and no sequelae.  There was no finding of hypertension.  An 
electrocardiogram was within normal limits.  His sitting 
blood pressure was 132/78.  

Post-service medical records show that in March 1968 the 
veteran had infected ears, a sore throat, and lower back 
pains, and his blood pressure was 140/92.  In July 1968 the 
veteran complained of low back pain and an ear problem.  His 
blood pressure was 120/80.  In September 1969 he complained 
of an ear problem.  His blood pressure was 130/80.   In 
August 1981 he complained of chest pains, and his blood 
pressure was 140/78.  The assessment was chest pain, not of 
cardiac origin.  There was no evidence of angina or 
myocardial infarction.  The veteran stated that he was 
nervous.  He denied a diagnosis of hypertension.  He reported 
having had moderately elevated blood pressure earlier that 
day, but denied any consistent elevation of his blood 
pressure as far as he knew.  In April 1983, the veteran was 
hospitalized for a surgical procedure.  He stated that he had 
been hospitalized twice for chest pain, which had proved to 
be anxiety.  

An electrocardiogram in August 1981 was within normal limits.  
A blood pressure check in October 1984 revealed a reading of 
126/88.  A discharge summary for an operative procedure in 
October 1987 notes, in the past history, that the veteran had 
had hypertension since 1953.  

The veteran submitted a formal claim for entitlement to 
service connection for multiple disorders in April 1996.  At 
a VA Compensation and Pension (C&P) general medical 
examination in May 1996 in conjunction with his claim, the 
veteran related his medical history to include hypertension.  
He stated that in 1963 he went to see a military physician 
because he was under stress, and essential hypertension was 
diagnosed.  He was treated on an outpatient basis and 
prescribed phenobarbital to be taken as needed.  After 
approximately one and a half years, he had stopped the 
medication, and hehad not been on medication for many years.  
He stated that his blood pressure, as taken by his son who is 
a nurse, had been borderline high more recently.  At the time 
of the examination, he was totally asymptomatic.  After 
examination, essential hypertension was diagnosed, and the 
veteran was advised to seek treatment for his hypertension.  

In his notice of disagreement received in September 1996 the 
veteran stated that he felt his hypertension was borderline 
most of his military career and he was put on phenobarbital 
by military physicians to control hypertension.  In his 
substantive appeal received in September 1996, the veteran 
stated that, while stationed on Guam, he had been in a very 
stressful situation when he was taken from work to the 
hospital, where he was informed that he had essential 
hypertension.  Phenobarbital had been prescribed to control 
his hypertension. 

VA outpatient treatment records from May 1996 to January 1998 
show assessments of hypertension.  At a VA cardiology 
consultation in June 2001, the veteran admitted to having had 
angina for the prior several days.  The examiner noted that 
the veteran had a significant history of hypertension.  After 
examination, the pertinent impression was hypertension.  VA 
outpatient treatment records show that the veteran was 
followed for hypertension and coronary artery disease.  

At a VA C&P examination in May 2002, the veteran related that 
he had been treated for hypertension for the last five to six 
years, and said prior to that he was not on any medications 
for hypertension.  He believed he was told he did have 
hypertension in the early 1960's while he was on active duty.  
Clinical findings were recorded, and his blood pressure was 
elevated.  The diagnosis was primary hypertension, etiology 
unclear.  The examiner noted that the veteran had primary 
hypertension and was not receiving medical therapy for the 
hypertension.  The examiner wrote:  "At this point, it would 
be very difficult to rule out the possibility that the 
[veteran] had hypertension while he was on active duty that 
had been untreated until recently.  The exact etiology of 
this hypertension is probably primary in nature since it has 
not accelerated or difficult to control."  The examiner 
concluded that the etiology was unclear, but suspected 
primary hypertension.  The examiner wrote that there was 
"[n]o evidence to directly link that this occurred while he 
was on active duty other than the fact that the [veteran] 
noted that he was told that he had hypertension in the 
past."

The Board remanded the claim in November 2003 for 
clarification of the May 2002 medical opinion.  If the May 
2002 examiner was no longer available, the request for a 
supplemental opinion, with an option for an examination, was 
to be forwarded to a second doctor.  

Additional VA outpatient treatment records received in April 
2004 show that the veteran was seen for follow-up of 
hypertension, and his blood pressure was controlled on 
medications.  

The veteran was again examined in May 2004, and the examiner 
interviewed him and reviewed his chart and medical records.  
The veteran stated that his problems originated in 1963 while 
he was loading B-29 aircraft and was under extreme stress, 
could not swallow, had visual difficulties, was tremendously 
anxious, and was given phenobarbital.  The veteran also 
commented about having had nervous trouble in 1954 in Guam, 
where he was treated for two years on phenobarbital.  

The examiner noted that, from his review of the records, the 
comments relative to the 1963 episode and all the history 
taken in his record refer to anxiety as the major event, and 
never was the word hypertension entered.  The examiner noted 
that an initial blood pressure in October 1947 was 146/70, 
which by current criteria would be considered labile 
hypertension.  However, throughout the rest of the clinical 
record, the veteran's blood pressures were in the entirely 
normal range, and the examiner listed those blood pressure 
readings.  He also noted that on annual physicals in October 
1955, June 1959, May 1966, and June 1967, the veteran had 
denied having or having had high or low blood pressure.  In 
addition, he pointed out that an electrocardiogram during the 
June 1967 examination was within normal limits.  The examiner 
reviewed the other history, and noted other disorders.  

The examiner summarized the findings by stating that, after 
careful evaluation of the veteran's records and history, the 
thought that hypertension was the precipitating cause and 
phenobarbital was treatment for it might have been a 
reflection of comments that the veteran may have been tense, 
or the term hypertension might have been loosely applied by 
allied medical personnel.  

The examiner pointed out that, in the medical records, all 
the comments were related to an anxiety disorder, and there 
was no mention whatsoever of hypertension.  These comments 
were backed up by numerous blood pressure readings that were 
in the normal range.  It was noted that the veteran's records 
after discharge from service do reflect the development of 
hypertension, and that he was currently being treated for 
hypertensive cardiovascular disease.  It was the examiner's 
opinion that there was no record of blood pressure elevations 
that he could find in the veteran's service records.  The 
examiner noted that, at the times of significant stress, 
there was an absence of any records, and that, although the 
veteran might have had some blood pressure elevations, such 
as during the Cuban missile crisis in 1963, there was no data 
to support that.  


III.  Legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.

Where a veteran served continuously for 90 days or more 
during a period of war, or had peacetime service after 
December 31, 1946, and hypertension becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, to include a pre-existing 
chronic disease, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating that the disability was in fact 
incurred or aggravated during the veteran's service.  See 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

IV.  Analysis

The veteran asserts that he has hypertension which is related 
to service, but that contention is not supported by service 
medical documentation.  Although the appellant has claimed 
that he was treated in service for high blood pressure, the 
service medical records do not support his recollection.  He 
claims that he was prescribed phenobarbital for treatment of 
hypertension.  The service medical records show, however, 
that phenobarbital was prescribed for nervousness and 
anxiety.  The evidence of record does not show findings or a 
diagnosis of hypertension in service, nor was such disorder 
shown to a compensable degree within the first post-service 
year.  Although current medical records show treatment for 
hypertension, this evidence does not provide a link to 
service or to a service-connected disability.

Although a discharge summary for an operative procedure in 
October 1987 notes in the past history that the veteran had 
had hypertension since 1953, that was based on information 
provided by the veteran.  Also, at a May 1996 VA C&P 
examination, the veteran included hypertension in his medical 
history, stating that essential hypertension was diagnosed by 
a military physician in 1963.  The Court has determined that 
history provided by the veteran does not transform that 
described history into medical evidence.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Accordingly, this 
medical history is not competent medical evidence of a nexus 
between the veteran's current hypertension and active 
service.  

Although the veteran claims that he was diagnosed and treated 
for hypertension in service, at his annual physicals in 
October 1955, June 1959, May 1966, and June 1967 he denied 
then having, or having previously had, high or low blood 
pressure.  

Moreover, although a VA medical examiner in May 2002 wrote 
that it would be very difficult to rule out the possibility 
that the veteran had hypertension while he was on active duty 
which had been untreated until recently, the examiner 
concluded that there was no evidence to support a link 
between his hypertension and his active duty other than his 
statement that he had hypertension in the past.  Accordingly, 
the Board finds that this opinion is not competent medical 
evidence of a nexus between the veteran's current 
hypertension and active service.

The Board finds that the May 2004 VA medical report and 
opinion is of the greatest probative value, in light of the 
VA examiner's having reviewed the entire claims folder, to 
include service medical records and post-service treatment 
records, and then fully discussing the evidence.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (the opinion of a 
physician that is based on a review of the entire record is 
of greater probative value than an opinion based solely upon 
the veteran's reported history).  It appears that the VA 
examiner's opinion was based upon review of the claims file 
and the application of sound medical judgment.  The examiner 
concluded that there were no records of blood pressure 
elevations in the veteran's service medical records, and that 
all of the comments in the service medical records were 
related to an anxiety disorder, with no mention of 
hypertension.  

In summary, although the evidence shows that the veteran 
currently has hypertension, no competent medical evidence has 
been submitted to show that this disability is related to 
service or any incident of service.  On the other hand, the 
record reflects that his blood pressure was normal on 
separation from service, and the first post-service evidence 
of record of hypertension is from May 1996, more than 28 
years after the veteran's separation from service.  In short, 
no medical opinion or other medical evidence relating the 
veteran's hypertension to service or any incident of service 
has been presented.

We do recognize that the veteran sincerely believes that his 
hypertension is attributable to his service, but there is no 
indication that he has any specialized medical knowledge.  He 
is competent, as a layman, to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, lay individuals are not considered 
competent to offer medical opinions or diagnoses, and 
statements to that effect do not provide a basis upon which 
to establish service connection.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opinion on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the veteran's 
assertions are not competent medical evidence of a nexus 
(that is, a causal link) between current hypertension and his 
active service, or of claimed continuity of symptomatology 
demonstrated since he left service.

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the claimed hypertension began during 
service or was manifested within one year after service.  
There is no competent medical evidence that the veteran 
currently has hypertension which has been linked to service 
or to a service-connected disability.  No probative, 
competent medical evidence exists of a relationship between 
any current hypertension and any continuity of symptomatology 
asserted by the veteran.  See McManaway v. West, 13 Vet. App. 
60, 66 (1999) (holding that, where there is assertion of 
continuity of symptomatology since service, medical evidence 
is required to establish "a nexus between the continuous 
symptomatology and the current claimed condition"), vacated 
on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 
275 (2001) (per curiam); Voerth v. West, 13 Vet. App. 117 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).

In conclusion, the Board concludes that the preponderance of 
the competent and probative evidence is against finding that 
the veteran's hypertension is related to service.  Thus, the 
preponderance of the evidence is against granting service 
connection, either on a direct basis, or any presumptive 
basis.  Since the preponderance of the evidence is against 
this claim, the benefit-of-the-doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Therefore, the claim must be denied.


ORDER

Entitlement to service connection for hypertension is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


